     Case 3:19-cv-02257-JAH-KSC Document 24 Filed 07/20/21 PageID.170 Page 1 of 3



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    EARL EUGENE HAYES, CDCR #H-                        Case No.: 19cv2257-JAH (KSC)
      23481,
10
                                        Plaintiff,       ORDER ADOPTING REPORT AND
11                                                       RECOMMENDATIONS [Doc. No. 18]
      v.
12
      DR. JOHN CHAU, Physician and
13
      Surgeon,
14                                   Defendant.
15
16         For the reasons set forth below, this Court ADOPTS the Report and
17   Recommendations (“Report”) submitted by the magistrate judge pursuant to 28 U.S.C. §
18   636(b)(1), Doc. No. 18, and Defendant’s Motion to Dismiss (“Motion”), Doc. No. 11, is
19   hereby GRANTED without leave to amend.
20                                       BACKGROUND
21         On November 25, 2019, Plaintiff Eugene Hayes (“Plaintiff”), a state prisoner
22   proceeding pro se and in forma pauperis, filed a civil rights Complaint pursuant to 42
23   U.S.C. § 1983, alleging his rights under the United States Constitution were violated at
24   the Richard J. Donovan Correctional Center (“RJD”) by Defendant John Chau, M.D.
25   (“Defendant”), because he was deliberately indifferent to Plaintiff’s serious medical
26   needs. The Complaint also includes a state law cause of action against Dr. Chau for
27   medical negligence. See Doc. No. 1.
28

                                                     1
                                                                               19cv2257-JAH (KSC)
     Case 3:19-cv-02257-JAH-KSC Document 24 Filed 07/20/21 PageID.171 Page 2 of 3



 1         Plaintiff also filed a motion to proceed in forma pauperis (“IFP”) on November 25,
 2   2019, pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2. On March 16, 2020, the Court
 3   granted Plaintiff’s IFP motion and issued summons. See Doc. Nos. 9, 10.
 4         On May 27, 2020, Defendant filed the instant motion to dismiss, seeking dismissal
 5   of the medical negligence cause of action against him in Plaintiff’s Complaint for failure
 6   to state a claim pursuant to Federal Rule of Procedure 12(b)(6). See Doc. No. 11.
 7         Plaintiff filed a response in opposition to the motion to dismiss on August 5, 2020.
 8   See Doc. No. 15. Defendant subsequently filed its reply on August 17, 2020. See Doc.
 9   No. 17.
10         On December 7, 2020, Magistrate Judge Karen S. Crawford submitted the Report
11   to this Court recommending that Plaintiff’s state negligence allegations be dismissed for
12   failure to allege facts indicating compliance with or exception from the presentation
13   requirements in California’s Government Claims Act. See Doc. No. 18. Plaintiff filed
14   his response to the Report and therein agrees with the dismissal of the state law claims
15   only. See Doc. No. 21.
16                                          DISCUSSION
17         The district court’s role in reviewing a magistrate judge’s report and
18   recommendation is set forth in Rule 72(b) of the Federal Rules of Civil Procedure and 28
19   U.S.C. § 636(b)(1). When a party objects to the magistrate judge’s report and
20   recommendation, the district court “shall make a de novo determination of those portions of
21   the report . . . to which objection is made,” and may “accept, reject, or modify, in whole or in
22   part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1);
23   see also Fed. R. Civ. P. 72(b)(3).
24         When no objections are filed, the district court is not required to conduct a de novo
25   review of the magistrate judge’s report and recommendation. See Wang v. Masaitis, 416
26   F.3d 992, 1000 n. 13 (9th Cir. 2005) (stating that “de novo review of a [magistrate judge’s
27   report and recommendation] is only required when an objection is made”); United States
28   v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that 28 U.S.C. §

                                                    2
                                                                                   19cv2257-JAH (KSC)
     Case 3:19-cv-02257-JAH-KSC Document 24 Filed 07/20/21 PageID.172 Page 3 of 3



 1   636(b)(1)(c) “makes it clear that the district judge must review the magistrate judge’s
 2   findings and recommendations de novo if objection is made, but not otherwise”). This rule
 3   of law is well established within the Ninth Circuit and this district. See Hasan v. Cates,
 4   No. 11–cv–1416, 2011 WL 2470495 (S.D. Cal. June 22, 2011) (Whelan, T.) (adopting in
 5   its entirety, and without review, a report and recommendation because neither party filed
 6   objections to the report despite having the opportunity to do so); accord Ziemann v. Cash,
 7   No. 11–cv–2496, 2012 WL 5954657 (S.D. Cal. Nov. 26, 2012) (Benitez, R.); Rinaldi v.
 8   Poulos, No. 08–cv–1637, 2010 WL 4117471 (S.D. Cal. Oct. 18, 2010) (Lorenz, J.).
 9         Here, the Plaintiff concedes to the dismissal of his state law cause of action against
10   the Defendant for medical negligence. See Doc. No. 21. Thus, in the absence of any
11   objections, the Court ADOPTS the Report. However, because Plaintiff failed to file his
12   claim within the legally specified time period under California’s Government Claims Act,
13   the motion to dismiss is GRANTED without leave to amend. See Doe v. United States, 58
14   F.3d 494, 497 (9th Cir. 1995) (“[A] district court should grant leave to amend . . . unless it
15   determines that the pleading could not possibly be cured by the allegation of other facts”).
16                                CONCLUSION AND ORDER
17         For the reasons stated in the Report, which are incorporated herein by reference,
18   Defendant’s motion to dismiss, [Doc. No. 11], is GRANTED, and the state law cause of
19   action is DISMISSED without leave to amend. The Clerk of Court shall enter judgment
20   reflecting the foregoing.
21         IT IS SO ORDERED.
22
23   DATED:       July 20, 2021
24
25                                                 _________________________________
                                                   JOHN A. HOUSTON
26
                                                   UNITED STATES DISTRICT JUDGE
27
28

                                                   3
                                                                                  19cv2257-JAH (KSC)
